Hemingway, J. The answer in this cause presented the same questions decided against the appellant in the case of Gill v. St. Louis & San Francisco Railway Company, ante p. 101. It presented an additional paragraph, in which it was alleged that the overcharge was for transportation over ten miles of the defendant’s railroad, and also for passage over a bridge across the Arkansas river; that the bridge connects the line of the appellant’s road on either side of the river, and was built under an act of Congress which reserved to the appellant and the secretary of war the exclusive right to regulate tolls for carrying passengers across it; that appellant charged for the ticket three cents per mile for passage over the road, and forty cents for passage over the bridge. The appellant sold the ticket for a continuous passage from Fort Smith to Lillie, including passage over the bridge. By the act of Congress, under which the bridge was built (approved July 3, 1882), it is provided that no higher charge shall be made for the transportation of passengers over it than is paid for similar transportation over the railroad leading to the bridge. It is therefore no defense that the charge of seventy cents for a ticket for travel of eleven miles included a passage over the bridge. Affirm.